UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1087


In re: JONATHAN EUGENE BRUNSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:14-hc-02009-FL)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan Eugene Brunson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jonathan Eugene Brunson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion to reconsider. He seeks an order from

this court directing the district court to act. The present record does not reveal undue delay

in the district court. Accordingly, we deny the mandamus petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2